Citation Nr: 1732136	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for pes planus prior to February 10, 2004.
      
2.  Entitlement to an initial rating in excess of 30 percent for pes planus from February 10, 2004 to April 26, 2005.

3.  Entitlement to an effective date prior to April 26, 2005 for the grant of a 10 percent rating for residuals of a fractured left hallux.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from May 1968 to March 1970 and from March 1973 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The December 2009 rating decision, inter alia, granted an increased 10 percent rating for residuals of a fractured left hallux, effective August 11, 2009.  In February 2010, the Veteran filed a timely notice of disagreement (NOD) with the effective date of the increased rating; however, in an October 2010 letter, the agency of original jurisdiction (AOJ) informed him that the claim for an earlier effective date could not be processed pursuant to Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity).  In March 2015, the Board determined that the AOJ's application of Rudd was improper and that the February 2010 filing was considered a valid NOD.  Accordingly, the Board remanded the claim for the issuance of a statement of the case (SOC).  A SOC was issued in April 2015; the decision granted an effective date of April 26, 2005 for the grant of the increased 10 percent rating.  In May 2015, the Veteran perfected the substantive appeal of this issue to the Board (via VA Form 9).

In a March 2015 decision, the Board found clear and unmistakable error (CUE) with a December 1991 rating decision that denied service connection for pes planus.  The Board determined that the effective date for the grant of service connection for pes planus should be set to June 1, 1991, the day after the Veteran was discharged from active service.  The Board did not assign an initial rating for the period from June 1, 1991 to April 26, 2005; the AOJ was to assign such a rating in effectuating the Board's decision.  The Board did consider whether a rating in excess of 30 percent from April 26, 2005 onward was warranted; however, that claim was denied.  

The Board's decision was effectuated by an April 2015 rating decision.  The RO assigned an initial noncompensable rating prior to February 10, 2004 and a 30 percent rating thereafter.  In May 2015, the Veteran filed a NOD with the assigned rating.  Due to the finality of the Board's March 2015 decision, the appeal was limited to the rating for the period prior to April 26, 2005.  A SOC was issued in May 2016.  The SOC only adjudicated the issue of entitlement to an initial compensable rating for pes planus prior to February 10, 2004; it did not consider the rating for the period from February 10, 2004 to April 26, 2005.  The Veteran perfected the substantive appeal of this issue to the Board (via VA Form 9) the following month.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript is of record.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2016); June 2017 Board Hr'g Tr. 2.

At the June 2017 Board hearing, the Veteran's representative asserted clear and unmistakable error (CUE) in the December 1991, November 1992, and October 2002 rating decisions in that they did not grant a compensable rating for residuals of a fractured left hallux.  The representative argued that, at the time, the disability manifested in painful motion and, therefore, pursuant to 38 C.F.R. §§ 3.103(a) and 4.59 it should have been awarded a compensable rating.  These CUE claims have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them and they are referred to the AOJ.  38 C.F.R. § 19.9(b).

The issue of entitlement to an initial rating in excess of 30 percent for pes planus from February 10, 2004 to April 26, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 10, 2004, the Veteran's pes planus manifested in pain and pain on use.

2.  VA received a claim for an increased rating for residuals of a fracture of the left hallux on April 26, 2005 and it is not factually ascertainable that this condition experienced an increase in disability during the prior year.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for pes planus prior to February 10, 2004 have been met.  38 U.C.S.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for an effective date prior to April 26, 2005 for the grant of a 10 percent rating for residuals of a fracture of the left hallux have not been met.         38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Higher Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Pes planus is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, for acquired flat foot.  A 0 percent, noncompensable rating is warranted where pes planus is mild; symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted where pes planus is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted where bilateral pes planus is severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted were bilateral pes planus is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

Except where a DC uses successive rating criteria, if there is a question as to which disability rating most accurately reflects the claimant's disability picture, the Board must discuss whether the claimant's condition warrants a higher rating under § 4.7.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  DC 5276 does not employ successive rating criteria.  See 38 C.F.R. § 4.21; see also Dyess v. Derwinski, 1 Vet. App. 448 (1991) (§ 4.21 applies to DC 5276); cf. Camacho v. Nicholson, 21 Vet. App. 360 (2007) (§4.21 does not apply to DC 7913, for diabetes mellitus, because the rating criteria are successive).  In other words, it is entirely possible to meet the criteria for a 30 percent rating and have none of the criteria for a 10 percent rating.

The Veteran seeks an initial compensable rating for pes planus prior to February 10, 2004. For the reasons that follow, the Board finds that a 10 percent rating is warranted for the entire appeal period.

An April 1976 service treatment record shows that the Veteran reported flat feet, blisters and swelling of feet when wearing boots.  The record noted the presence of pes planus and an acute foot strain.  That same date, the Veteran was put on a temporary physical profile for 14 days; the form indicated the reason for the profile as "painful flat feet."  The physical restrictions imposed by the profile were no crawling, stooping, running, jumping, standing over 15 minutes, marching over a quarter mile, and the patient was to rest for 5 minutes every 15 minutes.  In a June 1988 Report of Medical Examination, the doctor checked a box indicating feet abnormal.  In Reports of Medical History dated June 1988, April 1989, August 1990, and April 1991, the Veteran checked a box corresponding to "foot trouble."  The Board notes that none of Reports of Medical Examination or Reports of Medical History noted above specifically referred to flat feet or pes planus - in fact, the forms often noted rashes on the feet, which related to the Veteran's severe tinea pedis.  However, the Board has resolved reasonable doubt in favor of the Veteran and found that he had a diagnosis of bilateral pes planus that was incurred during service and continued therefrom.  See 38 C.F.R. §§ 3.102, 3.104 and May 2012 Board decision.  

A December 2001 podiatry consult shows that an examining physician found decreased medial arch, bilaterally, on objective examination, and provided a diagnosis of bilateral pes planus.  

In February 2004, the Veteran underwent a VA examination of the feet.  This examination specifically pertained to an evaluation for residuals of a fracture of the left hallux.  As to the left great toe, the Veteran reported symptoms of pain, weakness, stiffness, swelling, occasional heat and redness, fatigability, lack of endurance, and pain at rest, on standing, and when walking.  The Veteran reported flare-ups with additional functional loss due to such symptoms.  A limited range of motion was found on objective testing.  The Veteran reported that he used shoe inserts but not corrective shoes or braces.  While the VA examiner focused on the left great toe, he did note that the Veteran had pes planus.  X-ray imaging was performed and a mild hallux valgus deformity was noted bilaterally; pes planus was not noted.

The Veteran contends that the same symptoms and functional effects that were noted in the February 2004 VA examination report were present at discharge from active service and continued therefrom.  See June 2017 Board Hr'g Tr. 3.  Specifically, he testified that the pain, swelling, and calluses started during service, and that they had been constant, chronic problems ever since. Id. at 4-6.  He testified that he was assigned inserts in service but they did not help.  Id.  The Veteran also testified that painful bunions had been present since service and that during service he "was declared as 90 percent flat feet."  Id.

The Board notes that the February 2004 VA examination report did not make any specific findings with regard to pes planus, beyond verifying its existence.  The Board acknowledges that the April 2015 rating decision and May 2016 SOC found that the Veteran's pes planus warranted a 30 percent rating as of February 10, 2004, the date of the examination.  The issue of entitlement to a rating in excess of 30 percent from February 10, 2004 to April 26, 2005 is being remanded for further development; therefore, the Board need not comment on the severity of the Veteran's pes planus during that time period any further.  This evaluation only concerns what symptoms and functional effects were present prior to February 10, 2004; that is, prior to the date of the examination.

Based on a review of all of the evidence of record, the Board finds that the Veteran's pes planus was manifested by pain and pain on use prior to February 10, 2004.  The Veteran's service treatment records specifically identified his flat feet to be painful and the limitations of his physical profile related not only to certain movements, but also to the length of time spent performing certain movements.  For example, the Veteran was to get 5 minutes of rest every 15 minutes.  Such restrictions imply that the Veteran experienced pain not only at rest but also on movement.  The Board's determination is further supported by statements the Veteran has made to his treating VA physicians in September 2005, April 2006, April 2007, and August 2008.  During these appointments, the Veteran complained of painful flat foot and said that the pain had started in service.  The Board considers such statements to be reliable because the nature of the situation lends itself to the patient providing honest responses to his medical service provider so that proper care may be given.  Accordingly, the Board finds the Veteran's statements and testimony concerning a continuity of pain and pain on use since discharge from service to be credible.  These are the only manifestations of pes planus prior to February 10, 2004.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that they more nearly approximate the criteria corresponding to a 10 percent rating pursuant to DC 5276.  38 C.F.R. §§ 4.3, 4.7.  The Board notes that the same 10 percent rating could be reached via the application of § 4.59 because of the presence of pain on use.  See Southall-Norman v. McDonald, 28 Vet. App. 246 (2016) (section 4.59 applies to disabilities of the musculoskeletal system, in general, and is not limited to diagnostic codes based on limitation of motion);  see also Petitti v. McDonald, 27 Vet. App. 415, 427 (2015) (§ 4.59 does not require objective evidence of painful motion).  Accordingly, a 10 percent rating is warranted.

A higher, 30 percent rating is not warranted because the pes planus has not manifested in objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, or any other symptoms or functional effects that could approximate such criteria.  The Board notes that painful motion is a marker of functional loss and it was considered in this evaluation based on the schedular criteria of DC 5276.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40 , 4.45).

With regard to the Veteran's contention that swelling due to pes planus existed during the appeal period, the Board notes that there is no competent evidence of this.  The April 1976 service treatment record did note swelling; however, there was no indication that it was related to pes planus.  Swelling was reported by the Veteran during the February 2004 VA examination report, but the symptom was related to residuals of a fractured left hallux and subsequently used by VA in the evaluation of that disability.  The swelling related to residuals of a fractured left hallux may not be used in the evaluation of pes planus due to the rules against pyramiding.  38 C.F.R. § 4.14.  The Veteran, himself, is competent to report the readily observable symptom of swelling and that it has been present since discharge from service; however, he is not competent to relate it to pes planus as that is a medically complex determination, particularly where the Veteran has multiple service-connected foot disabilities and one has already been shown to result in swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the pes planus did not manifest in swelling prior to February 10, 2004.

With regard to the Veteran's contention that calluses existed during the appeal period, the Board reaches the same conclusions for similar reasons.  During the appeal period, there is no competent evidence that the Veteran's calluses are related to his pes planus.  It was not shown in the service treatment records or post-service treatment records.  The February 2004 VA examination report shows that calluses under both feet were found on physical examination but the examiner made no statements relating them to the Veteran's pes planus.  The Veteran is competent to report that they existed; however, he is not competent to relate them to the pes planus as it is a medically complex determination.  See Jandreau, 492 F.3d at 1377.  Accordingly, the pes planus did not manifest in calluses prior to February 10, 2004.

With regard to the Veteran's contention that he has had painful bunions since service, this symptom has been used in the evaluation of residuals of a fractured left hallux and therefore cannot be used in this evaluation due to the rules against pyramiding.  38 C.F.R. § 4.14.  There is otherwise no competent evidence that the pes planus has, on its own, caused bunions.  The Veteran is not competent to make such a medically complex determination.  See Jandreau, 492 F.3d at 1377.  Accordingly, the pes planus did not manifest in calluses prior to February 10, 2004.

With regard to the Veteran's contention that he "was declared 90 percent flat foot" in service, the Board is unclear as to what this exactly means and notes that it has no support in the service treatment records.  To the extent that it could mean that the Veteran's arches were depressed approximately 90 percent, the Board notes that more recent treatment records contradict that as they show a progressive worsening of the condition.  Compare December 2001 podiatry consult (noting decreased medial arch bilaterally) with September 2009 podiatry note (noting severely decreased medial longitudinal arches bilaterally).  Accordingly, the Veteran's statement is not credible and does not weigh in favor of an increased rating.

With regard to the Veteran's contention that he received no relief from inserts assigned by a doctor during service, the Board reaches no specific determination as to credibility.  The Board acknowledges that relief may or may not have been provided, dependent on the particular insert that was prescribed.  It is noted, however, that an April 2006 podiatry outpatient note shows the Veteran had used custom inserts and orthotics that did provide relief in certain shoes.  Thus, such treatments were effective even more recently than the appeal period at issue.

In summary, a 10 percent rating for pes planus is warranted prior to February 10, 2004.  As this rating is assigned for the entire appeal period and at no point in time does the pes planus approximate the criteria corresponding to a higher rating, the use of staged ratings is not needed.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There are no additional expressly or reasonably raised issues presented on the record. 

II.  Effective Date 

Generally, "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

The effective date for an award of an increase in compensation shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  If, however the claim is filed within one year of the date that the evidence shows an increase in disability has occurred, the effective date is the earliest date as of which that increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

The determination of an effective date often turns on when a claim, informal or formal, was received by VA.  38 C.F.R. § 3.155(a); see Edwards v. Peake, 22 Vet. App. 29, 31 (2008).  The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  38 C.F.R. § 20.201; 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014) (eff. Mar. 24, 2015).  As the Veteran's claims at issue were submitted prior to the effective date of the amendment, the prior law and regulations governing claims will be applied in this case.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Additionally, prior to its repeal on March 24, 2015, § 3.157(b)(1) provided that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  See Pacheco v. Gibson, 27 Vet. App. 21, 24-30 (2014).

The Veteran seeks an effective date prior to April 26, 2005 for the grant of an increased 10 percent rating for residuals of a fracture of the left hallux.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

In June 2001, the Veteran filed a claim for an increased rating for residuals of a fractured left hallux.  The claim was denied in an October 2002 rating decision, which the Veteran appealed.  A SOC was issued in May 2004.  The Veteran did not perfect a substantive appeal of this issue to the Board, see May 2004 VA Form 9 (limiting the substantive appeal to issues other than entitlement to an increased rating for residuals of a fractured left hallux); thus, the prior October 2002 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  On April 26, 2005, VA received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran raised a new claim for an increased rating.  The record contains no filings that could be construed as a formal or informal claim for an increased rating for residuals of a fractured left hallux between the conclusion of the prior appeal and the April 26, 2005 filing.  This period also contains no new, pertinent VA examinations or hospitalization reports.  Accordingly, April 26, 2005 is the date of receipt the claim; this is the current effective date of the Veteran's increased rating.  

Given the above findings, an earlier effective date would only be warranted where it is factually ascertainable that an increase in disability occurred within the year prior to April 26, 2005.  A review of the evidence from April 26, 2004 through April 26, 2005 is generally unremarkable for an increase in disability.  The Board does note that at this time the Veteran's disability manifested in painful motion, which under § 4.59 would warrant the assignment of the minimum compensable rating for the joint, see Southall-Norman v. McDonald, 28 Vet. App. 246 (2016) (section 4.59 applies to disabilities of the musculoskeletal system, in general, and is not limited to diagnostic codes based on limitation of motion); however, the existence of painful motion pre-dated this period, see, e.g., February 2004 VA examination report.  The Board also notes that a February 2005 podiatry outpatient record show the Veteran reported left bunion pain at 5 out of 10 and consulted with the prosthetics department for bunion shoes.  The Veteran acknowledged, however, that the left foot bunion pain was on and off for the past 12 to 13 years.  A March 2005 podiatry outpatient record shows that the bunion shoes were ordered.  The evidence does not show that the left bunion pain reported in February 2005 represented an increase in disability relative to what the Veteran had intermittently experienced over the prior 12 to 13 years.  Additionally, while the Board acknowledges that bunion shoes were ordered, the evidence is insufficient to support that they were purchased due to an increase in disability, as opposed to address a nagging problem.  Accordingly, the Board finds that it is not factually ascertainable that an increase in disability occurred in the year prior to the April 26, 2005 receipt of the claim.  

In summary, VA received a claim for an increased rating for residuals of a fractured left hallux on April 26, 2005 and it is not factually ascertainable that this condition experienced an increase in disability during the prior year.  Pursuant to VA law and regulations, therefore, the proper effective date for the grant of the increased rating is the date of receipt of the claim, April 26, 2005.  38 C.F.R. § 3.400(o).  This is the effective date that is currently assigned.  Accordingly, entitlement to an effective date prior to Aril 26, 2005 for the grant of a 10 percent rating for residuals of a fractured left hallux is not warranted.


ORDER

A 10 percent rating, but no higher, for pes planus prior to February 10, 2004 is granted.

An effective date prior to April 26, 2005 for the grant of a 10 percent rating for residuals of a fractured left hallux is denied.


REMAND

An April 2015 rating decision assigned an initial noncompensable rating for pes planus prior to February 10, 2004 and a 30 percent rating thereafter.  In May 2015, the Veteran filed a timely NOD with the rating, both before and after February 10, 2004.  An SOC was issued in May 2016; however, it only adjudicated whether an initial compensable rating was warranted prior to February 10, 2004.  It did not adjudicate whether the Veteran was entitled to an initial rating in excess of 30 percent for pes planus from February 10, 2004 to April 26, 2005.  Accordingly, remand is required for the issuance of a SOC that considers the rating for pes planus during this time period.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the issue is REMANDED for the following action:

Issue a statement of the case for the claim of entitlement to an initial rating in excess of 30 percent for pes planus from February 10, 2004 to April 26, 2005.  The Veteran must be advised that submission of a timely substantive appeal is required to continue the appeal of this issue to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


